Citation Nr: 0940874	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  08-26 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty from October 1950 to August 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2008, the Veteran testified during a personal 
hearing at the RO.  A transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has 
bilateral hearing loss related to any event or incident of 
his period of active service, and a sensorineural hearing 
loss was not compensably disabling within one year of 
separation from active duty.

2.  The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has tinnitus 
related to any event or incident of his period of active 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and a sensorineural hearing loss may not 
be presumed to be so incurred.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).

2. Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The requirements of 38 U.S.C.A. §§  5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in July 2007 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claim, and notice of what part VA will 
attempt to obtain.  He was provided with notice of how VA 
determines disability ratings and effective dates in the July 
2007 correspondence.  See Dingess v. Nicholson, 19 Vet. App. 
473, 490-91 (2006).  

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and 
did in fact participate. Washington v. Nicolson, 21 Vet. App. 
191 (2007).  Hence, there is no error or issue that precludes 
the Board from addressing the merits of this appeal.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment and personnel records, VA medical records and 
examination reports, personal hearing testimony, and lay 
statements.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of 
sensorineural hearing loss in service, its incurrence in 
service will be presumed if the disease was manifest to a 
compensable degree within one year after separation from 
active duty. See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  While the disease need not be diagnosed 
within the presumptive period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  Id.

Hearing loss disability is defined by regulation.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  Even though disabling 
hearing loss is not be demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993). 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley citing Current Medical Diagnosis & Treatment, 
Stephen A. Schroeder, et. al., eds., at 110-11 (1988)).  See 
also 38 C.F.R. § 3.385.

In his written statements and oral testimony, the Veteran 
essentially contends that his hearing loss is due to 
treatment for meningitis and/or exposure to constant 
switchboard noise during his active duty.  He testified that 
he believed his tinnitus started overseas when he worked as a 
switchboard operator, although he believed he first 
experienced ringing in his ears when he was hospitalized for 
meningitis.  The Veteran indicated that he first sought 
treatment for hearing loss approximately six or seven years 
earlier. 

Service treatment records indicate that, when examined for 
enlistment into the United States Air Force in September 
1950, the Veteran's hearing acuity on the whispered voice 
test was reported as 20/20 in each ear and an ear abnormality 
was not found.  A history of scarlet fever in 1939 and 
rheumatic fever in 1945 was noted.  

The clinical records indicate that, in August 1951, the 
Veteran was hospitalized for complaints of a backache that 
started in May 1951.  It was noted that his illness began 
with a disease in May that, to an examiner "sounds a lot 
like meningitis" (fever, neck pain, and headache).  He was 
told that he had rheumatic fever and meningitis was not 
mentioned.  The Veteran had back pain since that time.  
According to results of a spinal tap performed in August 
1951, his spinal fluid was negative for a disease process.  
The discharge diagnosis was scoliosis with lower back pain 
due to a postural defect.

When examined for discharge in August 1954, the Veteran's 
hearing acuity on the whispered voice test was reported as 
15/15 in each ear and an ear abnormality was not noted.

The Veteran's service records further indicate that his 
military occupation in service was as a teletype operator.

The Veteran, however, is not required to show that he met the 
criteria of 38 C.F.R. § 3.385 at separation if he has a 
hearing loss otherwise shown to have begun in service.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board 
acknowledges, and has no reason to doubt, the Veteran's 
assertion that he was exposed to some switchboard-related 
noise in service.  Nevertheless, although the Veteran has 
reported that he had a hearing problem after his release from 
active service, the first post-service medical evidence even 
suggesting hearing loss is from 2003, nearly 45 years after 
his separation from active service.  Significantly, the 
Veteran did not report having hearing loss in either his 
December 1954 claim for VA disability benefits, or in his 
February 1982 claim for service connection for meningitis 
that was denied by the RO in a March 1982 unappealed rating 
decision.

Post service, an October 1999 VA medical record indicates 
that the Veteran was initially seen in the outpatient clinic.  
He gave a history of having meningitis in 1951 and denied 
having any ear problems.

A May 2003 VA outpatient record reveals that the Veteran, who 
was 71 years old, complained of gradually decreased hearing 
over the past few years.  It was noted that he had a hearing 
test about five years earlier but was not a candidate for a 
hearing aid.  He denied any significant noise exposure in 
service and said he worked in communications.  He had some 
post service noise exposure, and worked with a jackhammer and 
steel without hearing protection.  The clinical impression at 
that time included bilateral nosocusis likely secondary to 
his reported history of occupational noise exposure, and 
hearing loss.

In February 2009, the Veteran underwent VA audiology 
examination.  According to the examination report, the 
Veteran said that he was a switchboard operator at an airbase 
with some noise exposure from the "static flux" of the 
equipment.  He worked near the flight line but did not feel 
those noises were significant.  He denied that any noise from 
weapons fire or explosions contributed to his hearing 
difficulty.  The Veteran said that, in the spring of 1951, he 
had a headache and stiff neck for which he was hospitalized, 
and was told it was meningitis that was treated with 
antibiotics.  He did not recall that his hearing decreased 
from this incident, specifically.  In the mid-1980s, others 
began to advise that the Veteran to have his hearing checked, 
but he resisted doing that until 2007.  He denied using 
hearing protection in service and denied any recreational and 
occupational noise exposure (said he worked primarily as a 
counselor).  The Veteran first noticed tinnitus approximately 
20 years ago that gradually worsened.  Clinical findings show 
that the Veteran had hearing loss consistent with VA 
regulations.  38 C.F.R. § 3.385

While, as noted, 38 C.F.R. § 3.385 does not bar service 
connection for bilateral hearing loss, it does not compel 
service connection either, even though the Veteran current 
meets its criteria.  Ledford v. Derwinski, 3 Vet. App. at 89.  
However, the current medical record is totally devoid of a 
competent and probative medical opinion to link any current 
bilateral hearing loss and tinnitus to active duty.

In May 2009, a VA staff audiologist reviewed the recent 
examination report and the Veteran's medical records and 
opined that the Veteran's bilateral hearing loss and tinnitus 
were not caused by or a result of noise exposure during 
active duty or the side effects of meningitis suffered during 
military service.  According to the audiologist, some hearing 
loss was reported during a 1997 hearing test and mild high 
frequency hearing loss was noted in 2003.  The audiologist 
indicated that medical literature suggested a 5 decibel 
hearing loss increase in hearing levels per year to account 
for the natural aging process that left the Veteran devoid of 
hearing loss during and for a decade after active duty.  
Further, the Veteran denied any significant noise exposure in 
service nor do the service treatment records reflect any 
complaints of tinnitus or hearing loss.  The Veteran's post 
service occupation was as a counselor for which good hearing 
ability was an important factor, and he attended college in 
the 1970s that also required adequate hearing ability.  The 
VA audiologist further noted that there was no complaint of 
hearing loss until the 1980s, nearly 30 years after the 
Veteran's discharge from active duty.  Nor was there any 
complaint of an ear disorder, hearing loss, or tinnitus, 
during a 1999 intake examination.  According to the VA 
audiologist, the Veteran had mild to moderate high frequency 
sensorineural hearing loss that was secondary to the natural 
aging process.  The audiologist identified the materials 
referenced in his written opinion.  

The Veteran has contended that service connection should be 
granted for bilateral hearing loss and tinnitus.  Although 
the evidence shows that the Veteran currently has bilateral 
hearing loss and tinnitus, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that his ears and hearing were normal on 
separation from service and the first post service report of 
hearing loss was in the mid 1980s, nearly 30 years after 
separation, and the first post service medical evidence of 
hearing loss is from 2003, nearly 50 years after the 
Veteran's separation from service.  Moreover, the only 
probative medical opinion of record is that of the VA 
audiologist in May 2009, who attributed the Veteran's hearing 
loss and tinnitus to the natural aging process, and not to 
active duty, and provided a clear rationale to support that 
opinion.  In short, no medical opinion or other medical 
evidence relating the Veteran's bilateral hearing loss and 
tinnitus to service or any incident of service has been 
presented.

Furthermore, the passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).  In this case, nearly 50 
years passed between the appellant's discharge from active 
duty and 2003 when documented audiometric results revealed a 
hearing loss.  The Board finds this passage of years to be 
evidence against service connection.

In support of his claim that he has bilateral hearing loss 
and tinnitus attributable to meningitis in service, the 
Veteran points to general medical literature from an Internet 
source regarding the effect of having meningococcal 
meningitis that, for approximately 15 percent of survivors, 
includes hearing loss.  The Board notes, however, that these 
documents contain no specific findings pertaining to this 
Veteran's manifestation of meningitis.  Moreover, service 
treatment records show that results of a spinal tap performed 
in August 1951 were negative, a diagnosis of meningitis was 
not rendered during military service, and service connection 
for meningitis was denied by the RO in the unappealed March 
1982 rating decision.  As a lay person, relying on a generic 
medical treatise, the appellant is not qualified to render a 
medical opinion as to the etiology of the cause of his 
alleged bilateral hearing loss and tinnitus.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that treatise 
evidence cannot simply provide speculative generic statements 
not relevant to the veteran's claim," but, "standing alone," 
must include "generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion" 
(citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see 
also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).

The Veteran and his family, as lay persons without medical 
training, do not meet the burden of presenting competent 
evidence as to medical cause and effect, or a diagnosis, 
merely by presenting their own statements.  While the Veteran 
can attest to factual matters of which he had first-hand 
knowledge, e.g., difficulty hearing, neither he nor any lay 
affiant is capable of making medical conclusions.  Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  There 
is no evidence showing, and the Veteran does not assert, that 
he or any of his lay witnesses has medical training to 
provide competent medical evidence as to the etiology of the 
claimed bilateral hearing loss and tinnitus.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
Veteran's currently claimed bilateral hearing loss and 
tinnitus.  The preponderance of the evidence is therefore 
against the claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.  The claims are denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


